Title: Nonintercourse with Great Britain, [18 April] 1794
From: Madison, James
To: 


[18 April 1794]

   
   On 2 April Clark moved a resolution calling for nonintercourse with Great Britain, and on 14 April the Committee of the Whole reported the resolution to the House (Philadelphia Gazette, 3 Apr. 1794; Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 1st sess., 594). JM offered the following amendment on 18 April.



“Whereas the injuries suffered and likely to be suffered by the United States, from a violation of our neutral rights and commercial interests on the part of Great Britain, and also from a failure in the execution of the 7th article of the treaty of peace make it expedient that our commercial intercourse with that nation should not remain as extensive as it now is, therefore resolved, that from the  day of  next our commercial intercourse with that nation be suspended.”
